PER CURIAM.
Plaintiffs appeal from a summary final judgment in favor of defendant, Dade County, in this personal injury action.
Prior to the date of the subject accident, the County removed a traffic control device located on the Northwest side of 22 Avenue just South of 69 Lane. However, the County failed to remove the base of the device and on October 14, 1974, while walking along the sidewalk, Tangela Smith sustained injury when the metal base penetrated her leg. Tangela Smith, a minor, by her mother Delores Walker and Delores Walker, individually filed suit against the County to recover damages. Subsequently, the County filed a motion for summary judgment along with an affidavit of Lucian C. Cantin, its insurance division manager, who stated that the County has no insurance covering this type of claim. After hearing argument, the trial judge granted the motion and entered summary judgment for the County. We affirm.
Dade County, a political subdivision of the State of Florida, enjoys governmental immunity from suit unless it waives such immunity by the acquisition of insurance.1 Kaulakis v. Boyd, 138 So.2d 505 (Fla.1962); Arnold v. Shumpert, 217 So.2d 116 (Fla.1968); Brandeis v. Dade County, 226 So.2d 873 (Fla. 3d DCA 1969); Schmauss v. Snoll, 245 So.2d 112 (Fla. 3d DCA 1971). It affirmatively appears from the record that there is no insurance coverage as plaintiffs’ complaint as well as Can-tin’s affidavit so states.
Affirmed.

. It is to be noted that the waiver of immunity statute, § 768.28, Fla.Stat. (1973) became effective on January 1, 1975 [§ 768.30, Fla.Stat. (1973)] and, thus, is not applicable to the instant case.